DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The word “ULSD” in the last line of claim 1 and in line 10 of claim 5 renders the claim indefinite because it is unclear what the word mean. 
Claim 14 is indefinite because the claim does not connected with claim 1. It appears that claim 14 is a separated process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eizenga et al. (US 2017/0096609 A1)

Eizenga does not teach that the use of an ultralight crude oil, does not teach step of passing both treated light and heavy naphtha to a gasoline separator, does not teach that a second stream of naphtha from a diesel hydrotreater to the first naphtha stream, does not teach a step of passing a hydrogen sulfide to a caustic, and does not teach that LPG is not splitted in the splitter.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Eizenga by utilizing a light crude oil as claimed (claims 1, 4, 5, and 8) because it would be expected that such oil would be successfully treated in the process of Eizenga. It is reminded that the word “ultralight” is just a relative term because claims 1 and 5 do not include any physical/chemical characteristics of the crude oil. The examiner’s position is that the oil in claims 1 and 5 is just a relatively light crude oil. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of passing the treated light and treated heavy naphtha to a gasoline separator because Eizenga teaches that the produce naphtha can be used for 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Eizenga by combining a second stream of naphtha from a diesel hydrotreater with the first naphtha stream because both stream can be added to gasoline production. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Eizenga by passing hydrogen sulfide to a caustic scrubber to remove acids. Consequently, sodium sulfides are formed due to the use of sodium hydroxide in the scrubber. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Eizenga by not splitting LPG in the splitter when LPG is not a desired product. 

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The argument that the expression “ULSD” is defined in [0025] of the present specification is not persuasive because in paragraph [0025], it is described a process for producing ultra-low sulfur diesel and in paragraph [0026] it is described that diesel is upgraded 
The argument that Eizenga does not disclose feeding a stream of ultralight crude oil to a splitter unit and the Office Action failed to provide fully supported reasoning in its obviousness rejection is not persuasive because Eizenga teaches an a feed stream is splitted into a stream comprising naphtha and a stream comprising diesel as claimed. Therefore, it would be expected an ultralight crude oil would be separated into a naphtha stream and a diesel stream as long as the ultralight crude oil comprising hydrocarbons in the naphtha and diesel ranges. 
The argument that the statement of utilizing ultralight crude oil in the process of Eizenga by the examiner is a mistake is not persuasive because Eizenga does not limit the type of feedstock and the process of Eizenga is produced a naphtha fraction and a diesel as claimed. The examiner maintained that an ultralight crude oil would successfully splitted into a naphtha stream and naphtha stream in the process of Eizenga. 
The argument that Eizenga does not discloses a step of feeding at least part of the first stream of naphtha to a naphtha stabilizer to form a product stream of naphtha is not persuasive because Eizenga teaches that a part of stream 24 comprising light naphtha is passed to stabilizer column 28 to produce light naphtha 32. See [0003], [0031], [0033]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/            Primary Examiner, Art Unit 1771